DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s election of group I (claims 1-10) without traverse, in the reply filed on 08/03/22 is acknowledged.  Non-elected claims 11-20 need to be cancelled in the reply of this Office action.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 6, and 9-10, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tellex et al. (US 2020/0368899 A1).
	As per claim 1, Tellex et al. disclose a method, comprising: obtaining, using an object relocation robot, sensor data for an environment surrounding an object to be relocated (see at least the abstract; [0007-0008], and [0018], all para. disclose a robot system including multiple cameras, and a process for creating a probabilistic object model to identify, localize, and manipulate an object); analyzing, using a processor, the sensor data using a trained model to identify a type of the object and select a manipulation strategy for moving the object; and executing the manipulation strategy to relocate the object (see at least [0006], [0020-0022], and [0045-0046, all para. disclose creating a probabilistic object model to identify, localize, and manipulate an object).
	As per claim 6, Tellex et al. disclose the sensor data is added to a database
comprising one or more of image data, representative point cloud data, elastic moduli, and deformation characteristics (see at least [0018], [0044-0046] disclose deformable parts models for classification in light field space; also table II, and [0052]).
	As per claim 9, Tellex et al. disclose the manipulation strategy comprises a path to the object (see at least [0046]).
	As per claim 10, Tellex et al. disclose the manipulation strategy comprises a plan to use an additional object or objects to perform a task related to the object (see at least [0043] disclose a new object configuration; and [0052]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-5, are rejected under 35 U.S.C. 103 as being unpatentable over Tellex et al. (US 2020/0368899 A1) in view of Rajkumar et al. (11017317).
	As per claims 2-3, Tellex et al. do not explicitly disclose plurality of manipulators.  However, Rajkumar et al. disclose the manipulation strategy automatically chooses one of a plurality of manipulators of the object relocation robot; wherein the manipulation strategy includes using more than one manipulator jointly to move the object (see at least the abstract; columns 8-9, lines 56-3; columns 9-10, lines 32-8; column 17, lines 1-50; column 18, lines 4-34; and columns 23-24, lines 25-30, all para. disclose plurality of robots).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tellex et al. by combining plurality of manipulators to receive object classification and performs object manipulation effective.
	As per claims 4-5, Tellex et al. disclose the manipulation strategy comprises a preset goal; wherein the type of the object and the preset goal are used to form the manipulation strategy (see at least [0045-0046]).
6.	Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Tellex et al. (US 2020/0368899 A1) in view of Ferstl et al. (10691943).
	As per claim 7, Tellex et al. disclose the sensor data comprises one or more of acoustic and infrared data (see at least [0018] disclose camera images).   Tellex et al. do not explicitly disclose wherein the one or more of acoustic and infrared data is compared to a threshold indicating a warm-blooded organism is present.  However, Ferstl et al. disclose the one or more of acoustic and infrared data is compared to a threshold indicating a warm-blooded organism is present (see at least columns 3-4, lines 8-46, disclose identifying a human or another object of a type, for example human having a body temperature of approximately 99 degrees F; also columns 20-21, lines 12-17; and column 24, lines 6-47).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tellex et al. by combining wherein the one or more of acoustic and infrared data is compared to a threshold indicating a warm-blooded organism is present for locating different type objects accurately.
	As per claim 8, Tellex et al. disclose the processor combines the one or more of acoustic and infrared data with GPS coordinates to output a location (see at least [0018], and [0046]).
					


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Demirdjian et al. (US 2021/0031365 A1)
	. Mousavian et al. (US 2020/0363815 A1)
	. Deyle et al. (US 2020/0050206 A1)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664